UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2326


PEDRO ANTONIO MARTINEZ-VALLE,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: August 20, 2020                                        Decided: August 26, 2020


Before KING, WYNN, and QUATTLEBUAM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville, Maryland, for
Petitioner. Joseph H. Hunt, Assistant Attorney General, Sabatino F. Leo, Senior Litigation
Counsel, Vanessa M. Otero, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pedro Antonio Martinez-Valle, a native and citizen of Guatemala, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the Immigration Judge’s denial of his applications for withholding of removal and

protection under the Convention Against Torture. * We have thoroughly reviewed the

record, including the transcript of Martinez-Valle’s merits hearing and all supporting

evidence. We conclude that the record evidence does not compel a ruling contrary to any

of the agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B), and that substantial evidence

supports the Board’s decision, see Gomis v. Holder, 571 F.3d 353, 359 (4th Cir. 2009);

Dankam v. Gonzales, 495 F.3d 113, 124 (4th Cir. 2007).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Martinez-Valle (B.I.A. Nov. 7, 2019). We deny the Attorney General’s motion

to dismiss in part as moot and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                       PETITION DENIED


       *
         While Martinez-Valle argues that he qualified for asylum, he failed to exhaust his
asylum claim before the Board and fails to challenge the Board’s conclusion that he waived
the asylum claim in his administrative appeal. Accordingly, his asylum claim is both
unexhausted and abandoned on appeal. See Cabrera v. Barr, 930 F.3d 627, 631 (4th Cir.
2019); see also 8 U.S.C. § 1252(d)(1). Likewise, he has not raised any issues in his opening
brief concerning the denial of his applications for cancellation of removal and voluntary
departure. He has thus abandoned any challenge to the denial of that relief. See
Suarez-Valenzuela v. Holder, 714 F.3d 241, 248-49 (4th Cir. 2013) (except in rare cases,
failure to raise issue in opening brief constitutes abandonment of issue).

                                             2